Case 9:21-cv-80955-RLR Document 1 Entered on FLSD Docket 05/28/2021 Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

 IN RE: ZANTAC (RANITIDINE)                                                             MDL 2924
 PRODUCTS LIABILITY                                                                  20-MDL-2924
 LITIGATION
                                                           JUDGE ROBIN L ROSENBERG
                                                   MAGISTRATE JUDGE BRUCE REINHART
 ________________________________/

 THIS DOCUMENT RELATES TO:                                    JURY TRIAL DEMANDED
 Joey Dotson

                                  SHORT-FORM COMPLAINT

         The Plaintiff(s) named below, by counsel, file(s) this Short-Form Complaint against

 Defendants named below. Plaintiff(s) incorporate(s) by reference the allegations contained in the

 Master Personal Injury Complaint (“MPIC”) in In re: Zantac (Ranitidine) Products Liability

 Litigation, MDL No. 2924 (S.D. Fla). Plaintiff(s) file(s) this Short-Form Complaint as permitted

 by Pretrial Order No. 31.

         Plaintiff(s) select(s) and indicate(s) by completing where requested, the Parties and Causes

 of Actions specific to this case. Where certain claims require additional pleading or case specific

 facts and individual information, Plaintiff(s) shall add and include them herein.

         Plaintiff(s), by counsel, allege as follows:

                      I.          PARTIES, JURISDICTION, AND VENUE

   A.    PLAINTIFF(S)

        1.   Plaintiff(s) Joey Dotson (“Plaintiff”) brings this action (check the applicable
             designation):

                           X    On behalf of herself;

                                In representative capacity as the __________________, on behalf
                                of     the     injured    party,    (Injured  Party’s   Name)
                                ___________________.

                                                   -1-
Case 9:21-cv-80955-RLR Document 1 Entered on FLSD Docket 05/28/2021 Page 2 of 5




        2.   Injured Party is currently a resident and citizen of (City, State) Hartsville, SC and
             claims damages as set forth below.

                                                     —OR—

            Decedent died on (Month, Day, Year) ___________________. At the time of
            Decedent’s death, Decedent was a resident and citizen of (City, State)
            ___________________________.
 If any party claims loss of consortium,

        3.   __________________________ (“Consortium Plaintiff”) alleges damages for loss of
             consortium.

        4.   At the time of the filing of this Short-Form Complaint, Consortium Plaintiff is a citizen
             and resident of (City, State) _____________________________.

        5.   At the time the alleged injury occurred, Consortium Plaintiff resided in (City, State)
             ________________________________________.


   B.    DEFENDANT(S)

        6.   Plaintiff(s) name(s) the following Defendants from the Master Personal Injury
             Complaint in this action:

                a. Brand Manufacturers: All as named and described in the MPIC

                b. Generic Manufacturers: unknown at this time

                c. Distributors: unknown at this time

                d. Retailers: Walmart and others unknown at this time

                e. Repackagers: unknown at this time

                f. Others Not Named in the MPIC: unknown at this time




                                                  -2-
Case 9:21-cv-80955-RLR Document 1 Entered on FLSD Docket 05/28/2021 Page 3 of 5




   C.    JURISDICTION AND VENUE

        7.   Identify the Federal District Court in which Plaintiff(s) would have filed this action in
             the absence of Pretrial Order No. 11 (direct filing) [or, if applicable, the District Court
             to which their original action was removed]:
                                                                             District of South Carolina

        8.   Jurisdiction is proper upon diversity of citizenship.



                                      II.        PRODUCT USE

        9.   The Injured Party used Zantac and/or generic ranitidine:

                                  By prescription

                          X       Over the counter

        10. The Injured Party used Zantac and/or generic ranitidine from approximately 2001 to
            2016.


                                    III.       PHYSICAL INJURY

        11. As a result of the Injured Party’s use of the medications specified above, he was

             diagnosed with the following specific type of cancer:

             Check all                                                    Approximate Date
             that apply                     Cancer Type                     of Diagnosis

                X             BLADDER CANCER                              October 27, 2016
                              BRAIN CANCER
                              BREAST CANCER
                              COLORECTAL CANCER
                              ESOPHAGEAL/THROAT/NASAL CANCER
                              INTESTINAL CANCER
                              KIDNEY CANCER
                              LIVER CANCER
                              LUNG CANCER
                              OVARIAN CANCER
                              PANCREATIC CANCER
                              PROSTATE CANCER


                                                     -3-
Case 9:21-cv-80955-RLR Document 1 Entered on FLSD Docket 05/28/2021 Page 4 of 5




                       STOMACH CANCER
                       TESTICULAR CANCER
                       THYROID CANCER
                       UTERINE CANCER
                       OTHER CANCER:_____________
                       DEATH (CAUSED BY CANCER)


      12. Defendants, by their actions or inactions, proximately caused the injuries to Plaintiff(s).


                           IV.       CAUSES OF ACTION ASSERTED

      13. The following Causes of Action asserted in the Master Personal Injury Complaint are

            asserted against the specified defendants in each class of Defendants enumerated

            therein, and the allegations with regard thereto are adopted in this Short Form

            Complaint by reference.

     Check if
                   Count                                Cause of Action
    applicable
        X            I           STRICT PRODUCTS LIABILITY - FAILURE TO WARN
        X            II          STRICT PRODUCTS LIABILITY - DESIGN DEFECT
        X           III          STRICT PRODUCTS LIABILITY - MANUFACTURING DEFECT
        X           IV           NEGLIGENCE - FAILURE TO WARN
        X            V           NEGLIGENT PRODUCT DESIGN
        X           VI           NEGLIGENT MANUFACTURING
        X           VII          GENERAL NEGLIGENCE
        X           VIII         NEGLIGENT MISREPRESENTATION
        X           IX           BREACH OF EXPRESS WARRANTIES
        X            X           BREACH OF IMPLIED WARRANTIES
                    XI           VIOLATION OF CONSUMER PROTECTION AND DECEPTIVE
        X                        TRADE PRACTICES LAWS and specify the state's statute:


        X           XII          UNJUST ENRICHMENT
                   XIII          LOSS OF CONSORTIUM
                   XIV           SURVIVAL ACTION
                   XV            WRONGFUL DEATH
                   XVI           OTHER:
                   XVII          OTHER:
        If Count XVI or Count XVII is alleged, additional facts supporting the claim(s):

                                                -4-
Case 9:21-cv-80955-RLR Document 1 Entered on FLSD Docket 05/28/2021 Page 5 of 5




        _________________________________________________________________
        _________________________________________________________________
        _________________________________________________________________


                                      V.         JURY DEMAND

       14. Plaintiff(s) hereby demand(s) a trial by jury as to all claims in this action.



                                VI.           PRAYER FOR RELIEF

        WHEREFORE, Plaintiff(s) has/have been damaged as a result of Defendants’ actions or

 inactions and demand(s) judgement against Defendants on each of the above-referenced causes of

 action, jointly and severally to the full extent available in law or equity, as requested in the Master

 Personal Injury Complaint.



                                                 Respectfully Submitted,

                                                 ANASTOPOULO LAW FIRM, LLC

                                           BY __/s/ Jarrett W. Withrow              _
                                                 Jarrett W. Withrow, Esquire
                                                 Fed ID: 13463
                                                 Blake G. Abbot, Esquire
                                                 Fed ID: 13354
                                                 Roy T. Willey, IV, Esquire
                                                 Fed ID: 11664
                                                 Eric M. Poulin, Esquire
                                                 Fed ID: 11251
                                                 Anastopoulo Law Firm, LLC
                                                 32 Ann Street
                                                 Charleston, SC 29403
                                                 (843) 614-8888

                                                 ATTORNEYS FOR PLAINTIFF

 Charleston, South Carolina
 May 28, 2021


                                                   -5-
